                   IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

 In Re:                                          CASE NO. 19-52510-amk

       2265 ENTERPRISE EAST, LLC,                Chapter 11

                     Debtor.                     JUDGE ALAN M. KOSCHIK

                                                   NOTICE OF WITHDRAWAL OF
                                                   MOTION TO LIMIT AND
                                                   SHORTEN NOTICE OF RULE 2004
                                                   MOTIONS [DOC. 65]



       Creditor, Keystone Real Estate Lending Fund L.P. ("Creditor"), hereby withdraws its

Motion to Limit and Shorten Notice of Rule 2004 Motions [Doc. 65] filed on December 19, 2019

in the above-captioned matter.


                                          Respectfully Submitted,
                                          DINN, HOCHMAN & POTTER, LLC
                                          /s/ Robert W. McIntyre
                                          BENJAMIN D. CARNAHAN (0079737)
                                          ROBERT W. MCINTYRE (0006768)
                                          5910 Landerbrook Drive, Suite 200
                                          Cleveland, Ohio 44124
                                          Telephone: (440) 446-1100
                                          Facsimile: (440) 446-1240
                                          E-Mail: rmcintyre@dhplaw.com
                                          Attorneys for Creditor




                                             1



19-52510-amk      Doc 66    FILED 12/20/19       ENTERED 12/20/19 09:30:42      Page 1 of 2
                                 CERTIFICATE OF SERVICE
       I hereby certify that on December 20, 2019, the foregoing Notice of Withdrawal of Motion

to Limit and Shorten Notice of Rule 2004 Motions [Doc. 65] was filed electronically. Notice of

this filing will be sent to all parties by operation of the Court’s electronic filing system. Parties

may access this filing through the Court’s system.

                                              DINN, HOCHMAN & POTTER, LLC


                                              /s/ Robert W. McIntyre
                                              ROBERT W. MCINTYRE (0006768)
                                              Attorneys for Creditor




                                                 2



19-52510-amk       Doc 66     FILED 12/20/19         ENTERED 12/20/19 09:30:42          Page 2 of 2
